PER CURIAM.
This is an appeal in a war risk insurance case. The policy expired on July 1, 1919, and insured died as the result of a gunshot wound in August, 1920. There is evidence from which the conclusion can be drawn that insured was suffering from tuberculosis while his policy was in force; hut it is not established that the disease at that time had reached such a stage as to constitute total and permanent disability. Plaintiff relies on the expert testimony of two physicians; but neither of these ever saw the insured, and their testimony is entirely, too speculative to constitute the basis of a verdict. There was testimony that, between July, 1919, and August, 1920, insured had night sweats, spitting of blood, hoarseness, and other symptoms of tuberculosis; but there is no evidence that the disease had reached such stage pri- or to July 1, 1919, that with proper treatment insured might not have recovered from it. A verdict must be based on evidence, not on speculation or conjecture.
Reversed.